Citation Nr: 1224290	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable disability rating for right ear otitis media.

2. Entitlement to a separate compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to October 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Board notes that in April 2012, the Veteran completed a form authorizing VA to release a copy of his claims file to a private attorney in connection with a VA benefits claim.  However, the record does not show that he has appointed the private attorney as his representative or revoked his designation of The American Legion as his representative.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file to date reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a May 2012 statement, the Veteran's representative raised the issues of entitlement to service connection for hypertension and left knee disability, and whether new and material evidence has been presented to reopen a claim for service connection for a mental disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a separate compensable rating for right ear hearing loss is addressed in the REMAND that follows the ORDER section of this decision.





FINDING OF FACT

The Veteran's right ear chronic otitis media is suppurative, and probably is manifested by cholesteatoma.


CONCLUSION OF LAW

The Veteran's right ear chronic otitis media  meets the criteria for a 10 percent disability rating. 38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant, and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." The timing requirement enunciated in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2007, prior to the initial adjudication of the claim. In addition, all available, pertinent treatment records identified by the Veteran have been obtained. In addition, the Veteran was afforded an appropriate VA examination. Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate this claim. The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (rating schedule), 38 C.F.R. Part 4 (2011). The percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011

Chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is to be assigned a 10 percent rating during suppuration, or if there are aural polyps. Hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be evaluated separately. 38 C.F.R. § 4.87, Diagnostic Code 6200.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For VA to deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

During his service in 1988 and 1989, the Veteran was seen on numerous occasions for treatment of right ear pain. Treatment notes contain clinicians' observations of perforation of the right tympanic membrane, and of fluid, sometimes described as pus, in the Veteran's right ear.

The claims file contains records of post-service private treatment for acute symptoms of right otitis media in 1995 and 2003.

The Veteran had a VA ear disease examination in July 2005. He reported a history of treatment in service for right ear problems, including perforation of the right tympanic membrane. He stated that since service he had experienced recurrent right ear infections, with intermittent drainage. He reported intermittent pain and itching in that ear. He related that his right ear hearing was impaired, and that he experienced intermittent tinnitus in his right ear. He reported that treatment for his right ear symptoms had included ear drops and oral antibiotics. The examination disclosed perforation of the tympanic membrane, slight purulent drainage, and probable cholesteatoma. The examiner diagnosed chronic right otitis media. He indicated that the Veteran's right ear had active ear disease and a small amount of suppuration.

The claims file contains records of VA treatment of the Veteran for recurrent right otitis media on several occasions from 2006 to 2008. In an August 2007 statement, the Veteran reported having frequent right ear drainage and infections. In September 2007, the Veteran had a VA audiology examination, with audiological testing. The report of that examination did not address the appearance or condition of the Veteran's right ear. After the examination, the Veteran received outpatient treatment for right ear pain. The clinician noted yellow and green drainage in the right ear canal, and noted that examination of the ear was painful to the Veteran. In 2007 and 2008, clinicians indicated that the Veteran had insufficiency of the right eustacian tube. In a September 2008 statement, the Veteran reported that on a regular basis he had right ear pain and took medication prescribed for ear infections. He stated that he had to avoid getting water in his right ear.

The report of private audiological testing in June 2009 reflects the Veteran's report of infection of the right ear. In VA primary care in April 2010, the Veteran reported right ear discomfort. In a May 2010 VA ear, nose, and throat consultation, the physician observed a severely retracted right tympanic membrane and early cholesteatoma. In a May 2012 statement, the Veteran asserted, through his representative, that his right ear chronically oozed pus.

The medical evidence and other evidence from service and from recent years shows that the Veteran's chronic right otitis media is suppurative. The recent evidence also indicates the probable presence of cholesteatoma. The Veteran's otitis media therefore meets the criteria for a 10 percent rating under Diagnostic Code 6200. This is the maximum rating authorized under Diagnostic Code 6200. There is no other schedular basis for assigning a higher rating for the active process. Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011). In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extraschedular consideration. Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the manifestations of the Veteran's chronic right otitis media are contemplated by the criteria in the rating schedule. Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent disability rating for otitis media of the right ear is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

As discussed above, the Veteran's right ear hearing impairment should be evaluated separately from his right ear chronic suppurative otitis media. The Veteran asserts that the hearing in his right ear is worsening over time. The most recent VA audiological examination of the Veteran was performed in 2007. On the report of private audiological testing in 2009, the auditory thresholds in the right ear were higher than those reported in the 2007 VA examination. The difference between those results suggests an increase in impairment. Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his hearing impairment.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's right otitis media with hearing impairment.

2. Then, the RO or the AMC should afford the Veteran a VA audiological examination to determine the current degree of severity of his hearing impairment in both ears.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a description of the effects of the right ear hearing loss on the Veteran's occupational functioning and daily activities

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should assign a separate rating for the Veteran's right ear hearing loss. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


